LUHRING, Associate Justice.
Plaintiff proceeds under 35 U.S.C.A. § 63, to obtain a patent for the “Production of Pile-Surfaced Materials.” The application makes fifteen claims numbered 1, 2, 3, 4, 5, 6, 7, 8, 9, 14, 15, 16, 17, 18 and 19.
All claims were rejected by the Examiner as unpatentable over the prior art and, on appeal, the Board of Appeals affirmed the decision of the Examiner.
The alleged invention relates to pile fabrics and the method and apparatus for forming the same. The method in general comprises placing an adhesive-coated foundation material in an electrical field and supplying pile forming fibres thereto. The electrical field performs the function of uniformly spacing the fibres and orienting them so that they will contact at one end with adhesive-coated foundation material.
*216The apparatus designed to carry out the method is found and illustrated in Fig. 2 of the drawings.
At the hearing claims 1, 2, 6, 8 and 9 were withdrawn, leaving in issue and for the consideration of the court claims 3, 4, 5, 7, 14, 15, 16, 17, 18 and 19.
The Examiner and also the Board of Appeals have thoroughly analyzed the prior art as exemplified by the patents cited and relied upon by the defendant, and the court agrees with the conclusions reached by the Patent Office tribunals that the claims in issue are unpatentable over the references, and so finds.
Counsel for the defendant will prepare and submit formal and detailed findings of fact and state conclusions of law as required by Rule 52 of the Federal Rules of Civil Procedure, 28 U.S.C.A. following section 723c, and appropriate judgment dismissing the claims in issue and those withdrawn.